UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04345) Exact name of registrant as specified in charter:	Putnam Tax Free Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2011 Date of reporting period:	August 1, 2010 — July 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam AMT-Free Municipal Fund Annual report 7 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Trustee approval of management contract 17 Other information for shareholders 21 Financial statements 22 Federal tax information 46 About the Trustees 47 Officers 49 Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. Markets did show signs of stabilizing after the initial shock wore off, but it seems clear that volatility will be with us in the nearterm. Putnam’s investment team believes the downgrade will have limited impact on the real economy today and that many investment opportunities still exist. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in this environment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that JamesonA. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking high current income free from federal taxes Municipal bonds have long been popular investments because they provide income exempt from federal tax, though capital gains are taxable. Putnam AMT-Free Municipal Fund seeks income exempt from traditional income tax as well as from the federal alternative minimum tax, or AMT. The AMT is a federal tax that operates in tandem with the regular income tax system. Taxpayers subject to the AMT generally must pay a larger amount in tax determined by AMT rules — and the difference can be thousands of dollars for many with household incomes above $150,000. It is estimated that by 2012, an additional 29 million taxpayers might be paying the AMT, unless the federal government changes the law. If you are subject to the AMT, investments that could increase your tax liability include private-activity municipal bonds, which back development projects, such as certain housing and resource recovery projects. Putnam AMT-Free Municipal Fund aims to serve investors subject to the AMT. The fund seeks to avoid bonds whose income would be taxable under AMT rules, though income may be subject to state taxes. The fund’s portfolio managers research the municipal market to buy bonds that are not subject to the AMT. Pursuing the fund’s mandate, they also keep the fund invested in high-quality bonds, favoring those that have intermediate- to long-term maturities. The managers’ goal is to provide an attractive level of income exempt from all federal taxes. Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. Income from federal tax-exempt funds may be subject to state and local taxes. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The fund may invest significantly in particular segments of the tax-exempt debt market, making it more vulnerable to fluctuations in the values of the securities it holds than a fund that invests more broadly. Understanding the AMT The AMT is a separate, parallel federal income tax system, with two marginal tax rates, 26% and 28%, and different exemption amounts. Under AMT rules, certain exclusions, exemptions, deductions, and credits that would reduce your regular taxable income are not allowed. You must “adjust” your regular taxable income to arrive at your alternative minimum taxable income. Then, after subtracting your AMT exemption amount, if your AMT liability is greater than your regular tax liability, you must pay both your regular tax and the difference. It is important to understand that a higher level of income will not necessarily cause you to owe the AMT. Rather, it is the relationship between your income and various trigger items, such as credits and deductions, that determines your AMT liability. Managing this relationship can help avoid a costly surprise at tax time. Any number of items may trigger the tax, but large capital gains, personal exemptions, and deductions are the worst culprits. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Performance for class A shares before their inception (9/20/93) is derived from the historical performance of class B shares. 4 Interview with your fund’s portfolio manager Thalia Meehan, CFA Municipal bonds received a significant amount of media attention during the past 12 months. How would you describe the investment environment during the fund’s fiscal year? Although the end result for shareholders was positive, the past year has been one of the more volatile periods for municipal bonds in recent memory. The first few months of the fund’s fiscal year were relatively stable as the gains experienced in the municipal bond market in the early months of 2010 continued through the end of October. In early November, however, a number of factors combined to create significant headwinds for the market. First, the Federal Reserve announced it would purchase $600 billion in Treasury bonds over a period of several months in a second round of quantitative easing measures, known as “QE2,” designed in part to keep yields low and encourage investor risk taking. In theory, this move should have caused government bond yields to fall. But, in fact, the QE2 announcement had already been priced in and investors responded by selling their positions in Treasuries. This sent yields higher and, in turn, put pressure on interest rates in the municipal bond market. Second, as the end of 2010 approached, investor uncertainty grew over the possibility of pending tax-rate increases and the expiration of the Build America Bonds, or “BABs,” program, which for the past two years had played a key role in lending stability to the municipal bond market. This uncertainty, coupled with dire media coverage of state budget challenges and predictions of widespread defaults, led to a broad sell-off in municipal bonds as investors pulled money out of the asset class. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/11. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. 5 As 2011 progressed, however, the municipal bond market gained back a good deal of what it lost in the fourth quarter. Widespread defaults did not materialize, and in fact remained quite low relative to their historical average. States continued to face challenges in balancing their budgets, but by the end of the period all state legislatures that were slated to enact budgets had done so, including California, which passed its budget on time for the first time in years. Income tax receipts also generally have begun to modestly improve versus last year. As investors ultimately realized that municipal credit conditions were not nearly as bleak as some feared, they re-entered the municipal market. Against this backdrop, I am pleased to report that, although the fund trailed its benchmark during this period, it did outperform the average return of its Lipper peer group for the 12 months ended July 31, 2011. What effect did recent legislative policy debates have on the tax-exempt bondmarket? It was a very eventful period from a policy perspective. First, at the end of 2010, the popular BABs program expired. BABs are taxable municipal bonds that carry special tax credits and federal subsidies for the states and local governments that issue them, which resulted in substantial savings on borrowing costs. Issuers in all 50states participated in the BABs program, and, despite some speculation that the program might be extended, it was allowed to expire on December 31, 2010. The expiration of the BABs program caused a significant spike in municipal bond supply at the end of 2010. To lock in the federal subsidy BABs offered, many states pushed up new issuance into the fourth quarter of 2010—issuance originally slated for 2011. Because excess supply can lead to lower Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 prices when demand fails to keep pace, some investors worried that the unusually high issuance at the end of 2010 would continue in the tax-free market in 2011, undermining price stability. Tax-free issuance year to date in 2011 has been even lower than expected, which helped to provide price stability to themarket. Speculation about changes to tax policy also affected the market. At the end of 2010, the Bush-era tax cuts were slated to expire, and it was unclear for several weeks whether Congress would pass legislation to extend current federal income tax rates. Eventually, a bill was passed in December to preserve current tax rates through the end of 2012, but taxes have remained a part of political discussions all year. More recently, the 12-member “super” committee, created through August’s debt ceiling legislation, has been tasked with reducing the deficit by at least $1.2 trillion. Recommendations from this committee are due to Congress by November 23, and a vote by lawmakers is scheduled to take place by December 23. If legislators fail to cut spending by $1.2 trillion over the next 10 years, automatic across-the-board cuts would be implemented to make up the difference. Expenditure cuts, whether negotiated or automatic, could have an impact on municipal bond credit quality. On the revenue side, there have been proposals around the deficit reduction plan focused on raising revenue that could impact the municipal bond market. Simplification of Credit qualities are shown as a percentage of portfolio market value as of 7/31/11. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 7 the tax code is one possibility, with potential changes to a number of the existing marginal rates, which would impact the relative attractiveness of municipal bonds. While it is difficult to say what the eventual outcome of the super committee’s deliberations will be, there is no question that the future tax treatment of municipal bonds is one “tax expenditure” that is getting a significant amount of scrutiny. We believe the likelihood of municipal bonds’ tax-exempt status being eliminated is very low, but not zero. It is possible that some types of bonds, such as so-called “private activity” bonds, might lose their ability to issue in the tax-exempt market in the future. In any case, it appears highly likely that state and local governments will face continued pressure as debate over the deficit reduction continues, and this increases the possibility of headline-driven price volatility. Standard & Poor’s recently downgraded its credit rating for U.S. Treasuries and, soon after, for a number of municipal bonds. What impact did that have on the market? On the heels of its August 5 downgrade of U.S. sovereign debt, Standard & Poor’s lowered its ratings from AAA to AA+ for more than 11,000 municipal securities, including taxable and tax-exempt securities. While this number does seem large, it covers less than 1% of the $3trillion municipal bond market. These securities all had links to the federal government, and, according to S&P, the affected issues fall into four broadcategories: Municipal housing bonds backed by the federal government or invested in U.S. government securities; bonds of certain government-related entities in the housing and public power sectors; bonds backed by federal leases; and defeased bonds secured by U.S. Treasury and agency securities in escrow. This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. The effective maturity dates of bonds with call features may change as a result of market conditions. 8 The downgrade was not surprising given the interdependence of state and federal finances, and S&P had been suggesting such a move was imminent for some time. To date, state general-obligation bond ratings were unchanged; 13 states continue to hold AAA ratings, and S&P stated that “the individual credit characteristics of those governments can remain stronger than the sovereign even during times of economic or political stress.” We believe S&P’s downgrades underscore the importance of performing intensive fundamental research when investing in the municipal bond market. At Putnam, we independently research every bond we hold and assess the credit risk it represents before we add it to the portfolio. How did you position the portfolio during the fund’s fiscal year? For much of the period, our strategy was to position the portfolio for improving fundamentals in the municipal bond market. While we felt that the budget challenges faced by many states were significant, we were confi-dent that conditions would improve as long as the broad economy did not stall. Against this backdrop, we believed that essential service revenue bonds remained attractive, while we continued to limit the fund’s exposure to local general obligation bonds, or “G.O.s,” which are securities issued at the city or county level. We believe that as the federal government looks to reduce transfer payments to the states, and as states, in turn, seek to close their deficits by reducing spending, these types of bonds are at risk for downgrades or other headline-driven price volatility. And unlike state general obligation bonds, local G.O.s rely more on property tax revenue than on income or sales taxes. With real estate prices still under pressure in many markets, property taxes have been slower to recover than other tax sources. From a credit perspective, we held an overweight position in A- and Baa-rated securities versus the fund’s benchmark, which contributed positively to relative returns. In terms of sectors, we positioned the fund in California state G.O.s, higher education, power, and health care, specifically hospitals. What is your outlook for the municipal bondmarket? While technical factors in the market have been positive — specifically, light supply and stable demand — uncertainty remains. We believe that states will continue to face finan-cial challenges as the economy struggles to find its footing. For the most part, however, we believe that the fiscal conditions of states and municipalities are showing signs of improvement. Tax receipts are beginning to improve, albeit slowly, and we believe defaults will remain relatively low, with the likelihood of a default at the state level quite remote. Our concerns remain focused on the economy and Congress’s plans to reduce the deficit. Higher federal income tax rates, a change in the tax status of municipal bonds, or significant cuts in state funding all would have consequences for the municipal bond market. Credit spreads remain attractive, though well off the wide levels experienced in 2008, and we anticipate that price volatility in the municipal bond market could continue over the short term. For investors with longer time horizons, we believe that our actively managed approach remains a prudent way to diversify holdings and generate tax-exempt income in the municipal bond market. Thank you, Thalia, for bringing us up to date. 9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund is managed by Paul Drury and Susan McCormack. IN THE NEWS Citing its belief that the U.S. deficit reduc tion plan “falls short” of what is needed to stabilize the federal debt situation, ratings agency Standard & Poor’s on August5 reduced the credit rating of long-term U.S. debt to AA+, one notch below the top grade of AAA, with a negative outlook. U.S. short-term debt retained its top rating of A–1+. The historic action triggered a sell-off in global equity markets, adding to recent market volatility stemming from investor concerns regarding the European sovereign debt crisis. The downgrade came just days after Congress and the White House agreed to raise the federal debt ceiling by at least $2.1 trillion, removing the threat of default through 2012. The accord, reached after weeks of contentious debate, includes more than $900 billion in spending cuts during the next 10 years, and establishes a joint congressional committee to identify $1.5trillion in additional cuts. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For themost recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by yourfund. Fund performance Total return for periods ended 7/31/11 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.18% 6.01% 5.81% 5.81% 5.55% 5.55% 5.94% 5.81% 5.94% 10 years 51.62 45.68 42.40 42.40 40.23 40.23 47.26 42.48 46.98 Annual average 4.25 3.83 3.60 3.60 3.44 3.44 3.95 3.60 3.93 5 years 22.94 18.03 19.02 17.03 18.25 18.25 21.19 17.22 22.74 Annual average 4.22 3.37 3.54 3.20 3.41 3.41 3.92 3.23 4.18 3 years 16.19 11.44 13.88 10.88 13.56 13.56 15.18 11.46 16.88 Annual average 5.13 3.68 4.43 3.50 4.33 4.33 4.82 3.68 5.34 1 year 2.58 –1.52 1.84 –3.07 1.76 0.78 2.27 –1.02 2.80 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class A, C, M, and Y shares before their inception is derived from the historical performance of class B shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 7/31/11 Barclays Capital Lipper General Municipal Debt Funds Municipal Bond Index category average* Annual average (life of fund) 7.03% 6.43% 10 years 61.98 46.25 Annual average 4.94 3.85 5 years 27.00 17.99 Annual average 4.90 3.31 3 years 18.45 13.97 Annual average 5.81 4.41 1 year 3.24 2.45 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/11, there were 238, 211, 186, 153, and 30 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 7/31/11 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.627819 $0.537953 $0.516822 $0.589972 $0.661893 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 7/31/10 $14.92 $15.54 $14.94 $14.96 $14.96 $15.46 $14.93 7/31/11 14.66 15.27 14.67 14.69 14.69 15.18 14.66 Before After Net Net Before After Net sales sales asset asset sales sales asset Current yield (end of period) charge charge value value charge charge value Current dividend rate 3 4.24% 4.07% 3.61% 3.46% 3.96% 3.83% 4.47% Taxable equivalent 4 6.52 6.26 5.55 5.32 6.09 5.89 6.88 Current 30-day SEC yield N/A 3.47 3.00 2.85 N/A 3.24 3.85 Taxable equivalent 4 N/A 5.34 4.62 4.38 N/A 4.98 5.92 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 35.00% federal tax rate for 2011. Results for investors subject to lower tax rates would not be as advantageous. 5 For a portion of the period, the fund had expense limitations, without which returns would have been lower. 6 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,240 and $14,023, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,248. A $10,000 investment in the fund’s class Y shares would have been valued at $14,698. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.14% 5.97% 5.78% 5.78% 5.52% 5.52% 5.91% 5.77% 5.91% 10 years 52.21 46.06 42.91 42.91 40.65 40.65 47.86 42.94 47.30 Annual average 4.29 3.86 3.63 3.63 3.47 3.47 3.99 3.64 3.95 5 years 22.69 17.76 18.85 16.86 18.01 18.01 21.09 17.00 22.51 Annual average 4.17 3.32 3.51 3.17 3.37 3.37 3.90 3.19 4.14 3 years 14.59 9.91 12.40 9.40 12.07 12.07 13.66 10.02 15.41 Annual average 4.64 3.20 3.97 3.04 3.87 3.87 4.36 3.23 4.89 1 year 2.30 –1.87 1.61 –3.28 1.56 0.58 2.02 –1.25 2.53 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 7/31/10* 0.80% 1.41% 1.56% 1.06% 0.56% Annualized expense ratio for the six-month period ended 7/31/11† 0.78% 1.40% 1.55% 1.05% 0.55% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective January 1, 2010. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2011, to July 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.00 $7.16 $7.92 $5.37 $2.82 Ending value (after expenses) $1,066.70 $1,062.70 $1,061.40 $1,064.00 $1,066.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2011, use the following calculation method. To find the value of your investment on February 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.91 $7.00 $7.75 $5.26 $2.76 Ending value (after expenses) $1,020.93 $1,017.85 $1,017.11 $1,019.59 $1,022.07 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus 17 their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. 18 In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing 19 investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper General Municipal Debt Funds) (compared using tax-adjusted performance to recognize the different federal income tax treatment for capital gains distributions and exempt-interest distributions) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 259, 220 and 198 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2011, Putnam employees had approximately $350,000,000 and the Trustees had approximately $74,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Tax-Free Income Trust and Shareholders of Putnam AMT-Free Municipal Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam AMT-Free Municipal Fund (the “fund”) at July 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2011 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 14, 2011 23 The fund’s portfolio 7/31/11 Key to holding’s abbreviations ABAG Association Of Bay Area Governments FRB Floating Rate Bonds AGM Assured Guaranty Municipal Corporation G.O. Bonds General Obligation Bonds AMBAC AMBAC Indemnity Corporation GNMA Coll. Government National Mortgage COP Certificates of Participation Association Collateralized FGIC Financial Guaranty Insurance Company NATL National Public Finance Guarantee Corp. FHA Insd. Federal Housing Administration Insured PSFG Permanent School Fund Guaranteed FHLMC Coll. Federal Home Loan Mortgage SGI Syncora Guarantee, Inc. Corporation Collateralized VRDN Variable Rate Demand Notes FNMA Coll. Federal National Mortgage Association Collateralized MUNICIPAL BONDS AND NOTES (99.2%)* Rating** Principal amount Value Alabama (1.4%) AL Hsg. Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 1/2s, 10/1/37 Aaa $1,595,000 $1,633,615 AL State Port Auth. Docks Fac. Rev. Bonds, 6s, 10/1/40 BBB+ 1,000,000 1,009,720 Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 6 3/4s, 2/1/29 Ba1 1,000,000 964,280 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 1,500,000 1,564,530 Alaska (1.0%) Anchorage, G.O. Bonds, Ser. D, AMBAC, 5s, 8/1/25 AA 3,420,000 3,699,072 Arizona (3.7%) Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa3 1,000,000 929,750 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 2,125,000 1,936,236 Glendale, Wtr. & Swr. Rev. Bonds, AMBAC, 5s, 7/1/28 AA 2,000,000 2,042,660 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16), Ser. E, 5 3/4s, 6/1/34 Baa2 3,250,000 3,650,303 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care), Ser. C, AGM, 5s, 9/1/35 AA+ 2,000,000 1,956,080 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 AA/P 1,715,000 1,646,829 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, 6 1/2s, 7/1/39 Baa1 1,750,000 1,815,503 California (15.4%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (St. Rose Hosp.), Ser. A, 6s, 5/15/29 A– 3,000,000 3,153,690 Beaumont, Fin. Auth. Local Agcy. Special Tax Bonds, Ser. C, AMBAC, 4 3/4s, 9/1/28 BB+/P 1,870,000 1,517,019 24 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principal amount Value California cont. CA Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A2 $750,000 $780,090 (Adventist Hlth. Syst.-West), Ser. A, 5 3/4s, 9/1/39 A 1,000,000 1,008,680 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Cedars Sinai Med. Ctr.), 5s, 8/15/39 A2 1,800,000 1,721,591 CA Muni. Fin. Auth. COP (Cmnty. Hosp. of Central CA), 5 1/2s, 2/1/39 Baa2 2,000,000 1,752,220 CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6 1/4s, 6/1/40 Baa2 1,000,000 1,019,580 CA Muni. Fin. Auth. Sr. Living Rev. Bonds (Pilgrim Place Claremont), Ser. A, 5 7/8s, 5/15/29 A– 1,500,000 1,511,475 CA State G.O. Bonds, 6 1/2s, 4/1/33 A1 5,000,000 5,669,300 CA State Econ. Recvy. G.O. Bonds, Ser. A, 5 1/4s, 7/1/21 Aa3 1,000,000 1,159,670 CA State Pub. Wks. Board Rev. Bonds (Riverside Campus), Ser. B, 6s, 4/1/25 A2 3,000,000 3,230,280 Ser. G-1, 5 1/4s, 10/1/23 A2 3,000,000 3,098,250 CA Statewide Cmnty., Dev. Auth. Rev. Bonds (Sutter Hlth.), Ser. B, 5 1/4s, 11/15/48 Aa3 1,550,000 1,476,964 (Sr. Living — Presbyterian Homes), 6 5/8s, 11/15/24 BBB 2,000,000 2,163,080 (St. Joseph), NATL, 5 1/8s, 7/1/24 AA– 2,000,000 2,071,060 Golden State Tobacco Securitization Corp. Rev. Bonds (Tobacco Settlement), Ser. B, AMBAC, FHLMC Coll., 5s, 6/1/13 (Prerefunded 6/1/13) Aaa 2,475,000 2,679,732 Ser. A, AMBAC, zero %, 6/1/24 A2 5,000,000 2,191,750 Grossmont-Cuyamaca, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero %, 8/1/17 Aa2 2,100,000 1,728,930 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A 750,000 830,265 Merced, City School Dist. G.O. Bonds (Election of 2003), NATL zero %, 8/1/25 A 1,190,000 496,825 zero %, 8/1/24 A 1,125,000 506,914 zero %, 8/1/23 A 1,065,000 521,648 zero %, 8/1/22 A 1,010,000 534,654 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election 2006), Ser. A, 6 1/2s, 8/1/24 A2 2,500,000 2,705,275 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero %, 12/1/21 A– 5,500,000 3,016,475 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. A, 5s, 7/1/40 A2 1,750,000 1,680,193 San Diego, Unified School Dist. G.O. Bonds (Election of 1998), Ser. E, AGM, 5 1/4s, 7/1/19 (Prerefunded 7/1/13) Aa1 2,000,000 2,188,140 San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds (Intl. Arpt.), Ser. F, 5s, 5/1/40 A1 1,250,000 1,214,625 25 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principal amount Value California cont. Santa Ana, Fin. Auth. Lease Rev. Bonds (Police Admin. & Hldg. Fac.), Ser. A, NATL, 6 1/4s, 7/1/17 Baa1 $3,680,000 $4,087,376 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A, 5 1/4s, 1/1/24 A+ 1,000,000 1,065,580 Ventura Cnty., COP (Pub. Fin. Auth. III), 5s, 8/15/20 AA 1,000,000 1,105,720 Colorado (1.1%) CO Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran), Ser. A, 6 1/8s, 6/1/38 A3 2,545,000 2,555,511 CO Pub. Hwy. Auth. Rev. Bonds (E-470 Pub. Hwy.), Ser. C1, NATL, 5 1/2s, 9/1/24 Baa1 1,000,000 982,590 E-470 Pub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero %, 9/1/34 Baa1 3,525,000 682,898 Florida (9.0%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 A3 1,250,000 1,358,488 Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. O, 5 3/8s, 10/1/29 A1 1,000,000 1,040,440 Hernando Cnty., Rev. Bonds (Criminal Justice Complex Fin.), FGIC, NATL, 7.65s, 7/1/16 BBB 10,000,000 12,002,100 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 2,000,000 2,079,080 Marco Island, Util. Sys. Rev. Bonds, Ser. A, 5s, 10/1/34 Aa3 1,000,000 1,002,850 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/40 A 1,000,000 968,760 Miami-Dade Cnty., Wtr. & Swr. Rev. Bonds, AGM, SGI, 5s, 10/1/23 AA+ 1,000,000 1,061,930 Orlando & Orange Cnty., Expressway Auth. Rev. Bonds, FGIC, NATL, 8 1/4s, 7/1/14 A1 5,000,000 5,845,250 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 3,000,000 2,844,870 South Lake Hosp. Dist. (South Lake Hosp.), Ser. A, 6s, 4/1/29 Baa2 660,000 659,221 Sumter Cnty., School Dist. Rev. Bonds (Multi-Dist. Loan Program), AGM, 7.15s, 11/1/15 (Escrowed to maturity) AA+ 3,935,000 4,934,411 Georgia (1.9%) Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 1,500,000 1,602,300 Fulton Cnty., Dev. Auth. Rev. Bonds (Klaus Pkg. & Fam. Hsg. Project), NATL, 5 1/4s, 11/1/20 Aa3 3,360,000 3,563,347 Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care), Ser. A, 5 3/8s, 2/15/40 A– 2,000,000 1,927,940 Guam (0.3%) Territory of GU, Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB– 1,000,000 1,018,390 26 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principal amount Value Illinois (7.5%) Chicago, Board of Ed. G.O. Bonds, Ser. A, NATL, 5 1/4s, 12/1/19 Aa2 $1,500,000 $1,541,175 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A1 700,000 732,039 Ser. F, 5s, 1/1/40 A1 1,045,000 978,820 Chicago, Waste Wtr. Transmission VRDN, Ser. C-2, 0.2s, 1/1/39 VMIG1 3,000,000 3,000,000 Cicero, G.O. Bonds, Ser. A, SGI, 5 1/4s, 1/1/21 A/P 2,250,000 2,265,930 Du Page Cnty., Cmnty. High School Dist. G.O. Bonds (Dist. No. 108 — Lake Park), AGM, 5.6s, 1/1/20 Aa2 1,000,000 1,050,680 IL Fin. Auth. Rev. Bonds (Roosevelt U.), 6 1/4s, 4/1/29 Baa2 1,500,000 1,561,035 (Rush U. Med. Ctr.), Ser. B, NATL, 5 3/4s, 11/1/28 A2 2,500,000 2,550,150 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa1 1,000,000 906,750 (American Wtr. Cap. Corp.), 5 1/4s, 10/1/39 BBB+ 1,575,000 1,516,646 IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-1, AGM, 5s, 1/1/22 AA+ 2,500,000 2,657,350 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. A, NATL, zero %, 12/15/22 A2 5,500,000 3,085,665 Regl. Trans. Auth. Rev. Bonds, Ser. A, AMBAC, 8s, 6/1/17 Aa3 5,000,000 6,339,500 Indiana (1.3%) IN Muni. Pwr. Agcy. Supply Syst. Rev. Bonds, Ser. B, 5 3/4s, 1/1/29 A1 1,000,000 1,082,570 IN State Hsg. Fin. Auth. Rev. Bonds (Single Family Mtge.), Ser. A-1, GNMA Coll., FNMA Coll., 4.1s, 7/1/15 Aaa 60,000 62,404 Rockport, Poll. Control FRB (IN-MI Pwr. Co.) Ser. A, 6 1/4s, 6/1/25 Baa2 2,000,000 2,215,220 Ser. B, 6 1/4s, 6/1/25 Baa2 1,500,000 1,661,850 Kansas (0.4%) KS State Dev. Fin. Auth. Rev. Bonds (Lifespace Cmnty’s. Inc.), Ser. S, 5s, 5/15/30 A/F 1,455,000 1,305,863 Kentucky (0.5%) Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.) Ser. A, 6 1/4s, 6/1/39 BBB+ 800,000 837,160 Ser. B, 5 5/8s, 9/1/39 BBB+ 1,000,000 1,007,370 Louisiana (0.8%) LA Pub. Fac. Auth. Rev. Bonds (Entergy LA LLC), 5s, 6/1/30 A3 3,000,000 3,003,270 Maryland (0.5%) MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (U. of MD Med. Syst.), AMBAC, 5 1/4s, 7/1/28 A2 2,000,000 2,035,840 27 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principal amount Value Massachusetts (4.0%) MA Edl. Fin. Auth. I Ser. A, 5 1/2s, 1/1/22 AA $1,000,000 $1,066,460 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A 1,000,000 998,530 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 6.8s, 4/15/22 BBB 700,000 745,556 (Emerson College), Ser. A, 5 1/2s, 1/1/30 A– 2,000,000 2,093,040 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 500,000 445,260 MA State Dev. Fin. Agcy. Solid Waste Disp. Mandatory Put Bonds (5/1/19) (Dominion Energy Brayton 1), Ser. 1, 5 3/4s, 12/1/42 A– 1,000,000 1,090,450 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 2,000,000 2,140,020 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 500,000 493,455 (Harvard U.), Ser. A, 5 1/2s, 11/15/36 Aaa 1,815,000 1,979,439 (Care Group), Ser. B-2, NATL, 5 3/8s, 2/1/28 A3 1,000,000 992,980 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 1,650,000 1,636,173 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds, 5 1/4s, 7/1/36 A1 1,500,000 1,533,660 Michigan (5.1%) Detroit, Swr. Disp. Rev. Bonds, Ser. B, AGM, 7 1/2s, 7/1/33 AA+ 1,000,000 1,156,690 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA+ 1,575,000 1,712,970 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 1,000,000 1,029,620 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A1 1,250,000 1,113,713 (Henry Ford Hlth.), 5 1/4s, 11/15/24 A1 1,000,000 1,029,010 MI State Strategic Fund Rev. Bonds (Dow Chemical), Ser. B-2, 6 1/4s, 6/1/14 BBB 1,000,000 1,103,450 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 A2 4,000,000 4,963,840 Midland Cnty., Bldg. Auth. G.O. Bonds, AGM, 5s, 10/1/25 AA+ 1,000,000 1,042,070 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/27 AA+ 1,775,000 1,870,282 Wayne Charter Cnty., G.O. Bonds (Bldg. Impt.), Ser. A, 6 3/4s, 11/1/39 A3 495,000 507,915 Western MI U. Rev. Bonds, AGM, 5s, 11/15/28 AA+ 3,500,000 3,564,225 Minnesota (1.2%) Minneapolis, Rev. Bonds (National Marrow Donor Program), 4 7/8s, 8/1/25 BBB 1,350,000 1,349,312 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/26 BBB– 1,500,000 1,517,264 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A3 1,800,000 1,727,604 28 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principal amount Value Mississippi (0.8%) Bus. Fin. Corp. Gulf Opportunity Zone Rev. Bonds, Ser. A, 5s, 5/1/37 A3 $1,750,000 $1,683,693 MS Home Corp. Rev. Bonds (Single Fam. Mtge.), Ser. D-1, GNMA Coll., FNMA Coll., 6.1s, 6/1/38 Aaa 1,220,000 1,329,898 Missouri (1.5%) Cape Girardeau Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (St. Francis Med. Ctr.), Ser. A, 5 3/4s, 6/1/39 A+ 1,150,000 1,170,183 MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (Washington U. (The)), Ser. A, 5 3/8s, 3/15/39 Aaa 2,000,000 2,135,620 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)) Ser. B, 0.3s, 9/1/30 VMIG1 2,100,000 2,100,000 Ser. D, 0.21s, 9/1/30 VMIG1 400,000 400,000 New Hampshire (1.0%) NH Hlth. & Ed. Fac. Auth. VRDN (Dartmouth College), Ser. A, 0.23s, 6/1/31 VMIG1 2,390,000 2,390,000 NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6s, 10/1/27 Baa1 1,300,000 1,314,911 New Jersey (1.3%) NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Peter’s U. Hosp.), 5 3/4s, 7/1/37 Baa3 1,000,000 937,390 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5 5/8s, 6/1/30 AA 1,000,000 1,027,610 NJ State Tpk. Auth. Rev. Bonds, Ser. A, AMBAC, 5s, 1/1/30 A+ 3,000,000 3,035,280 New York (5.2%) Erie Cnty., Indl. Dev. Agcy. School Fac. Rev. Bonds (City School Dist. Buffalo), Ser. A, AGM 5 3/4s, 5/1/28 AA+ 2,275,000 2,546,658 5 3/4s, 5/1/27 AA+ 5,590,000 6,271,644 NY State Dorm. Auth. Rev. Bonds (Brooklyn Law School), Ser. B, SGI 5 3/8s, 7/1/22 Baa1 2,270,000 2,326,795 5 3/8s, 7/1/20 Baa1 2,215,000 2,284,839 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 2,000,000 2,187,920 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 900,000 914,040 Sales Tax Asset Receivable Corp. Rev. Bonds, Ser. A, AMBAC, 5s, 10/15/29 AAA 2,000,000 2,073,400 Syracuse, Indl. Dev. Agcy. School Fac. Rev. Bonds (Syracuse City School Dist.), Ser. A, AGM, 5s, 5/1/25 AA+ 1,000,000 1,073,210 29 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principal amount Value North Carolina (1.0%) NC Cap. Fin. Agcy. Edl. Fac. Rev. Bonds (Meredith College), 6s, 6/1/31 BBB $500,000 $507,775 NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, 5 1/2s, 1/1/26 A– 1,500,000 1,604,295 U. of NC Syst. Pool Rev. Bonds, Ser. C, 5 3/8s, 10/1/29 A2 1,500,000 1,573,050 Ohio (5.1%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 3/4s, 6/1/34 Baa3 500,000 378,555 5 3/8s, 6/1/24 Baa3 4,195,000 3,529,294 5 1/8s, 6/1/24 Baa3 1,735,000 1,405,229 Erie Cnty., Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), Ser. A, 5 1/2s, 8/15/22 A– 3,150,000 3,174,570 Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. C-2, AGM, 5s, 4/1/24 AA+ 2,000,000 2,064,700 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, 5s, 11/1/28 Aaa 785,000 851,678 OH Hsg. Fin. Agcy. Single Fam. Mtge. Rev. Bonds, Ser. 85-A, FGIC, FHA Insd., zero %, 1/15/15 (Escrowed to maturity) AAA/P 15,000 12,138 OH State Air Quality Dev. Auth. Rev. Bonds (First Energy), Ser. A, 5.7s, 2/1/14 Baa1 1,500,000 1,629,030 (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 750,000 799,140 OH State Higher Edl. Fac. Rev. Bonds (U. of Dayton), Ser. A, 5 5/8s, 12/1/41 A2 1,000,000 1,025,810 OH State Higher Edl. Fac. VRDN (Case Western Reserve), Ser. B-2, 0.18s, 12/1/44 VMIG1 800,000 800,000 U. of Akron Rev. Bonds, Ser. B, AGM, 5 1/4s, 1/1/26 AA+ 3,375,000 3,601,530 Oklahoma (0.4%) Tulsa, Arpt. Impt. Trust Rev. Bonds, Ser. A, 5 3/8s, 6/1/24 A3 1,300,000 1,342,276 Oregon (0.2%) OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A1 750,000 810,233 Pennsylvania (7.2%) Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (U. of Pittsburgh Med.), 5 5/8s, 8/15/39 Aa3 3,000,000 3,078,840 Berks Cnty., Muni. Auth. Rev. Bonds (Reading Hosp. & Med. Ctr.), Ser. A-3, 5 1/2s, 11/1/31 AA 3,000,000 3,106,230 Dauphin Cnty., Gen. Auth. Hlth. Syst. Rev. Bonds (Pinnacle Hlth. Syst.), Ser. A, 6s, 6/1/29 A2 2,500,000 2,562,450 Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5 3/8s, 7/1/42 A2 1,000,000 972,780 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A, 5 3/8s, 7/1/23 BBB+ 3,000,000 3,004,620 Monroe Cnty., Hosp. Auth. Rev. Bonds (Pocono Med. Ctr.), 5s, 1/1/27 A– 950,000 911,496 30 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principal amount Value Pennsylvania cont. Montgomery Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-1, 5 1/4s, 11/15/16 BBB+ $1,100,000 $1,173,469 PA Econ. Dev. Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Co.), 6.2s, 4/1/39 A2 1,900,000 2,006,362 PA State Higher Edl. Fac. Auth. Rev. Bonds (Edinboro U. Foundation), 6s, 7/1/43 Baa3 500,000 490,220 (Saint Joseph’s U.), Ser. A, 5s, 11/1/40 A– 3,000,000 2,875,320 PA State Higher Edl. Fac. Auth. Student Hsg. Rev. Bonds (East Stroudsburg U.), 5s, 7/1/31 Baa3 2,760,000 2,444,531 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, 5 1/4s, 8/1/40 BBB+ 1,400,000 1,379,490 Pittsburgh & Allegheny Cnty., Passports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 AA+ 1,225,000 1,223,310 Wilkes-Barre, Fin. Auth. Rev. Bonds (U. of Scranton), 5s, 11/1/40 A 2,000,000 1,945,920 Puerto Rico (4.0%) Cmnwlth. of PR, G.O. Bonds, Ser. C-7, NATL, 6s, 7/1/27 A3 1,500,000 1,572,390 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/38 Baa1 2,890,000 2,902,773 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds, Ser. XX, 5 1/4s, 7/1/40 A3 2,250,000 2,187,945 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Tax Bonds, Ser. C, FGIC, 5 1/2s, 7/1/19 A3 865,000 930,948 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, 6s, 8/1/42 A1 7,000,000 7,315,910 South Dakota (0.3%) SD Hsg. Dev. Auth. Rev. Bonds (Home Ownership Mtge.), Ser. J, 4.6s, 5/1/19 AAA 1,250,000 1,289,288 Tennessee (0.5%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 1,850,000 1,886,945 Texas (8.6%) Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 2,500,000 2,554,474 Dallas, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 6s, 2/15/27 Aaa 2,500,000 2,882,650 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (Texas Med. Ctr.), Ser. B-1, 0.2s, 9/1/31 VMIG1 5,455,000 5,455,000 Hays Cnty., G.O. Bonds, AGM, 5s, 8/15/24 Aa2 1,190,000 1,252,499 Houston, Arpt. Syst. Rev. Bonds, AGM, 5s, 7/1/21 AA+ 5,280,000 5,361,206 La Joya, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/30 Aaa 2,500,000 2,646,874 Laredo, I S D Pub. Fac. Corp. Rev. Bonds, Ser. C, AMBAC, 5s, 8/1/29 A 1,000,000 1,002,990 Mansfield, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/27 Aaa 2,000,000 2,122,100 31 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principal amount Value Texas cont. Matagorda Cnty., Poll. Control Rev. Bonds (Cent Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa2 $600,000 $627,396 North TX Thruway Auth. Rev. Bonds Ser. A, NATL, 5 1/8s, 1/1/28 A2 1,500,000 1,538,205 (First Tier), Ser. A, 6 1/4s, 1/1/24 A2 3,500,000 3,919,650 Pharr, San Juan — Alamo, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/1/30 Aaa 2,000,000 2,116,920 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A2 1,000,000 981,120 Virginia (0.5%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A3 1,575,000 1,679,990 Washington (3.5%) WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 1/8s, 10/1/24 Baa1 2,500,000 2,503,950 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa2 1,000,000 1,028,600 Ser. B, NATL, 5s, 2/15/27 Baa1 2,330,000 2,235,168 WA State Pub. Pwr. Supply Syst. Rev. Bonds (Nuclear No. 3), Ser. B, NATL, 7 1/8s, 7/1/16 Aaa 6,000,000 7,562,820 West Virginia (1.5%) Econ. Dev. Auth. Lease Rev. Bonds (Correctional Juvenile Safety), Ser. A, NATL, 5s, 6/1/29 Aa2 5,000,000 5,105,300 WV Econ. Dev. Auth. Solid Waste Disp. Fac. Rev. Bonds (Appalachian Pwr. Co.), Ser. A, 5 3/8s, 12/1/38 Baa2 500,000 495,365 Wisconsin (1.0%) WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 2,000,000 2,282,580 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 1,250,000 1,329,413 Wyoming (0.5%) Sweetwater Cnty., Poll. Control Rev. Bonds (Idaho Power Co.), 5 1/4s, 7/15/26 A2 1,800,000 1,896,498 TOTAL INVESTMENTS Total investments (cost $356,863,622) 32 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2010 through July 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $376,307,926. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information. The rates shown on FRB, Mandatory Put Bonds and VRDN are the current interest rates at the close of the reportingperiod. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 20.8% Utilities 16.2 Local government 15.5 Education 13.6 The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 16.5% AGM 12.4 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $373,320,679 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 33 Statement of assets and liabilities 7/31/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $356,863,622) $373,320,679 Cash 418,845 Interest and other receivables 4,373,322 Receivable for shares of the fund sold 355,797 Receivable for investments sold 85,864 Total assets LIABILITIES Distributions payable to shareholders 351,975 Payable for shares of the fund repurchased 1,450,870 Payable for compensation of Manager (Note 2) 141,484 Payable for investor servicing fees (Note 2) 16,732 Payable for custodian fees (Note 2) 4,759 Payable for Trustee compensation and expenses (Note 2) 103,199 Payable for administrative services (Note 2) 1,940 Payable for distribution fees (Note 2) 81,957 Other accrued expenses 93,665 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $366,155,355 Distributions in excess of net investment income (Note 1) (210,086) Accumulated net realized loss on investments (Note 1) (6,094,400) Net unrealized appreciation of investments 16,457,057 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($332,097,684 divided by 22,661,004 shares) $14.66 Offering price per class A share (100/96.00 of $14.66)* $15.27 Net asset value and offering price per class B share ($3,773,571 divided by 257,261 shares)** $14.67 Net asset value and offering price per class C share ($25,825,257 divided by 1,758,268 shares)** $14.69 Net asset value and redemption price per class M share ($918,451 divided by 62,518 shares) $14.69 Offering price per class M share (100/96.75 of $14.69)† $15.18 Net asset value, offering price and redemption price per class Y share ($13,692,963 divided by 933,927 shares) $14.66 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 34 Statement of operations Year ended 7/31/11 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $1,839,574 Investor servicing fees (Note 2) 221,610 Custodian fees (Note 2) 9,968 Trustee compensation and expenses (Note 2) 37,326 Administrative services (Note 2) 12,548 Distribution fees — Class A (Note 2) 860,736 Distribution fees — Class B (Note 2) 49,107 Distribution fees — Class C (Note 2) 282,936 Distribution fees — Class M (Note 2) 5,655 Other 150,442 Total expenses Expense reduction (Note 2) (1,637) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,363,365) Net unrealized depreciation of investments during the year (10,228,708) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 35 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $17,885,068 $16,479,136 Net realized loss on investments (1,363,365) (1,076,757) Net unrealized appreciation (depreciation) of investments (10,228,708) 17,830,366 Net increase Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (2,651) — Class B (44) — Class C (203) — Class M (8) — Class Y (80) — From tax-exempt net investment income Class A (15,897,356) (14,724,360) Class B (211,320) (415,350) Class C (997,972) (887,345) Class M (45,639) (50,813) Class Y (563,717) (277,251) Increase in capital from settlement payments (Note 5) 2,927 — Redemption fees (Note 1) 201 795 Increase (decrease) from capital share transactions (Note 4) (40,791,046) 53,348,956 Total increase (decrease) in net assets NET ASSETS Beginning of year 428,521,839 358,294,462 End of year (including distributions in excess of net investment income of $210,086 and $446,426, respectively) The accompanying notes are an integral part of these financial statements. 36 This page left blank intentionally. 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) on investments operations income on investments distributions fees reimbursements end of period value (%) a (in thousands) net assets (%) b net assets (%) turnover (%) Class A July 31, 2011 .63 (.26) (.63) — — c — d .77 4.34 25 July 31, 2010 .63 .64 (.62) — — c — .79 e 4.24 e 13 July 31, 2009 .58 (.05) (.59) — — c — .85 e 4.07 e 22 July 31, 2008 .56 (.23) (.57) (.02) — — .85 e 3.85 e 39 July 31, 2007 .56 (.06) (.57) (.04) — — .85 e 3.78 e 19 Class B July 31, 2011 .54 (.27) (.54) — — c — d 1.39 3.68 25 July 31, 2010 .54 .64 (.53) — — c — 1.41 e 3.61 e 13 July 31, 2009 .49 (.05) (.50) — — c — 1.48 e 3.43 e 22 July 31, 2008 .47 (.23) (.48) (.02) — — 1.49 e 3.21 e 39 July 31, 2007 .47 (.07) (.47) (.04) — — 1.49 e 3.13 e 19 Class C July 31, 2011 .52 (.27) (.52) — — c — d 1.54 3.56 25 July 31, 2010 .51 .66 (.51) — — c — 1.56 e 3.47 e 13 July 31, 2009 .47 (.05) (.48) — — c — 1.63 e 3.29 e 22 July 31, 2008 .45 (.22) (.46) (.02) — — 1.64 e 3.06 e 39 July 31, 2007 .44 (.07) (.45) (.04) — — 1.64 e 2.99 e 19 Class M July 31, 2011 .59 (.27) (.59) — — c — d 1.04 4.06 25 July 31, 2010 .59 .64 (.58) — — c — 1.06 e 3.96 e 13 July 31, 2009 .54 (.05) (.55) — — c — 1.13 e 3.79 e 22 July 31, 2008 .52 (.23) (.53) (.02) — — 1.14 e 3.56 e 39 July 31, 2007 .52 (.06) (.53) (.04) — — 1.14 e 3.49 e 19 Class Y July 31, 2011 .67 (.28) (.66) — — c — d .54 4.59 25 July 31, 2010 .66 .65 (.65) — — c — .56 e 4.47 e 13 July 31, 2009 .61 (.06) (.62) — — c — .63 e 4.33 e 22 July 31, 2008† .34 (.36) (.35) — — — (.09) * 10 .37* e .28* e 39 * Not annualized. † For the period January 2, 2008 (commencement of operations) to July 31, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Amount represents less than $0.01 per share. d Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 5). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets July 31, 2010 0.02% July 31, 2009 0.01 July 31, 2008 0.01 July 31, 2007 <0.01 The accompanying notes are an integral part of these financial statements. 38 39 Notes to financial statements 7/31/11 Note 1: Significant accounting policies Putnam AMT-Free Municipal Fund (the fund), formerly Putnam AMT-Free Insured Municipal Fund, is a series of Putnam Tax-Free Income Trust (the trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund pursues its objective of seeking high current income exempt from federal income tax by investing in tax exempt securities that are investment-grade in quality, and have intermediate-to-long-term maturities. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2010 through July 31, 2011. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. 40 B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. C) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. D) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. E) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2011, the fund had a capital loss carryover of $3,898,492 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $106,659 July 31, 2017 3,365,138 July 31, 2018 426,695 July 31, 2019 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending July 31, 2012 $1,690,279 of losses recognized during the period from November 1, 2010 to July 31, 2011. F) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time 41 of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. These differences include temporary and/or permanent differences of post-October loss deferrals, dividends payable, market discount, and straddle loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $70,262 to decrease distributions in excess of net investment income and $2,925 to decrease paid-in-capital, with an increase to accumulated net realized losses of $67,337. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $20,391,381 Unrealized depreciation (3,934,324) Net unrealized appreciation 16,457,057 Undistributed ordinary income 141,888 Capital loss carryforward (3,898,492) Post-October loss (1,690,279) Cost for federal income tax purposes $356,863,622 G) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion, 0.355% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through November 30, 2010, to limit the management fee for the fund to an annual rate of 0.452% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. 42 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,637 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $262, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $42,525 and $187 from the sale of classA and classM shares, respectively, and received $8,686 and $4,655 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,053 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $98,137,739 and $130,018,579, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 43 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 5,929,285 $87,881,705 7,024,844 $103,570,857 Shares issued in connection with reinvestment of distributions 801,806 11,667,746 644,706 9,502,718 6,731,091 99,549,451 7,669,550 113,073,575 Shares repurchased (9,428,208) (135,873,715) (4,592,374) (67,551,929) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 23,985 $349,720 98,998 $1,460,140 Shares issued in connection with reinvestment of distributions 10,141 148,168 17,079 251,849 34,126 497,888 116,077 1,711,989 Shares repurchased (364,546) (5,299,025) (596,287) (8,769,716) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 458,601 $6,778,181 1,006,869 $14,844,139 Shares issued in connection with reinvestment of distributions 48,868 713,375 42,107 622,327 507,469 7,491,556 1,048,976 15,466,466 Shares repurchased (819,688) (11,859,398) (293,328) (4,337,860) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 6,332 $96,151 22,692 $333,708 Shares issued in connection with reinvestment of distributions 2,253 32,955 2,312 34,191 8,585 129,106 25,004 367,899 Shares repurchased (36,581) (531,842) (20,869) (306,848) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 928,447 $13,668,533 484,802 $7,149,086 Shares issued in connection with reinvestment of distributions 15,755 229,283 8,012 118,295 944,202 13,897,816 492,814 7,267,381 Shares repurchased (611,793) (8,792,883) (243,927) (3,572,001) Net increase 44 Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $2,893 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $34 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 6: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 45 Federal tax information (Unaudited) The fund has designated 99.7% of dividends paid from net investment income during the fiscal year as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 46 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 47 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2011, there were 106 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 48 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 49 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Multi-Cap Growth Fund Putnam Convertible Income-Growth Trust Prior to September 1, 2010, the fund was known as Equity Income Fund Putnam New Opportunities Fund George Putnam Balanced Fund Small Cap Growth Fund Prior to September 30, 2010, the fund was known as Voyager Fund The George Putnam Fund of Boston The Putnam Fund for Growth and Income Blend International Value Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 50 Tax-free income Asset Allocation AMT-Free Municipal Fund Putnam Asset Allocation Funds — portfolios Tax Exempt Income Fund with allocations to stocks, bonds, and Tax Exempt Money Market Fund* money market instruments that are adjusted Tax-Free High Yield Fund dynamically within specified ranges as market conditions change. State tax-free income funds: Arizona, California, Massachusetts, Michigan, Asset Allocation: Balanced Portfolio Minnesota, New Jersey, New York, Ohio, Asset Allocation: Conservative Portfolio and Pennsylvania Asset Allocation: Growth Portfolio Absolute Return Putnam RetirementReady Funds — portfolios Absolute Return 100 Fund with automatically adjusting allocations to Absolute Return 300 Fund stocks, bonds, and money market instruments, Absolute Return 500 Fund becoming more conservative over time. Absolute Return 700 Fund Putnam RetirementReady 2055 Fund Global Sector Putnam RetirementReady 2050 Fund Global Consumer Fund Putnam RetirementReady 2045 Fund Global Energy Fund Putnam RetirementReady 2040 Fund Global Financials Fund Putnam RetirementReady 2035 Fund Global Health Care Fund Putnam RetirementReady 2030 Fund Global Industrials Fund Putnam RetirementReady 2025 Fund Global Natural Resources Fund Putnam RetirementReady 2020 Fund Global Sector Fund Putnam RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Putnam Retirement Income Fund Lifestyle 1 Prior to June 16, 2011, the fund was known as Putnam RetirementReady Maturity Fund Putnam Retirement Income Fund Lifestyle 2 Putnam Retirement Income Fund Lifestyle 3 Prior to June 16, 2011, the fund was known as Putnam Income Strategies Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Robert J. Darretta Robert R. Leveille Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow Chief Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Mark C. Trenchard George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds BSA Compliance Officer Putnam Investments Limited W. Thomas Stephens 57–59 St James’s Street Robert T. Burns London, England SW1A 1LD Officers Vice President and Robert L. Reynolds Chief Legal Officer Marketing Services President Putnam Retail Management James P. Pappas One Post Office Square Jonathan S. Horwitz Vice President Boston, MA 02109 Executive Vice President, Principal Executive Judith Cohen Custodian Officer, Treasurer and Vice President, Clerk and State Street Bank Compliance Liaison Assistant Treasurer and Trust Company Steven D. Krichmar Michael Higgins Legal Counsel Vice President and Vice President, Senior Associate Ropes & Gray LLP Principal Financial Officer Treasurer and Assistant Clerk Independent Registered Janet C. Smith Nancy E. Florek Public Accounting Firm Vice President, Assistant Vice President, Assistant Clerk, PricewaterhouseCoopers LLP Treasurer and Principal Assistant Treasurer and Accounting Officer Proxy Manager Trustees Jameson A. Baxter, Chair Beth S. Mazor Susan G. Malloy Ravi Akhoury Vice President Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis This report is for the information of shareholders of Putnam AMT-Free Municipal Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
